Mr. Justice Pope,
concurring. I am induced to concur generally in the opinion of Mr. Justice Gary, for these reasons, thus briefly expressed: First. I hold that, as the certificates of shares in the defendant association are choses in action, such shares, when assigned to the plaintiffs, carried with them to the assignees all the rights and liabilities of the original holder thereof. Second. While I still believe, *407as expressed in the Sumter B. & L. Association v. Winn, 45 S. C., that the shareholders in such association are in equity stopped from charging usury upon the association as long as they hold shares in such an association, which shares are enhanced in value by usurious interest collected from brother stockholders, yet I bow to the decision of the majority of the Court, as expressed in the decision just quoted above.